

	

		II

		109th CONGRESS

		1st Session

		S. 793

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To establish national standards for discharges from

		  cruise vessels into the waters of the United States, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Clean Cruise Ship Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings and purposes.

					Sec. 3. Definitions.

					Sec. 4. Prohibitions and conditions

				regarding the discharge of sewage, graywater, or bilge water.

					Sec. 5. Effluent limits for discharges of

				sewage and graywater.

					Sec. 6. Inspection and

				sampling.

					Sec. 7. Employee protection.

					Sec. 8. Judicial review.

					Sec. 9. Enforcement.

					Sec. 10. Citizen suits.

					Sec. 11. Alaskan cruise

				vessels.

					Sec. 12. Ballast water.

					Sec. 13. Funding.

					Sec. 14. Effect on other law.

				

			2.Findings and

			 purposes

			(a)FindingsCongress

			 finds that—

				(1)cruise vessels

			 carry millions of passengers each year, and in 2001, carried 8,400,000

			 passengers in North America;

				(2)cruise vessels

			 carry passengers to and through the most beautiful ocean areas in the United

			 States and provide many people in the United States ample opportunities to

			 relax and learn about oceans and marine ecosystems;

				(3)ocean pollution

			 threatens the beautiful and inspiring oceans and marine wildlife that many

			 cruise vessels intend to present to travelers;

				(4)cruise vessels

			 generate tremendous quantities of pollution, including—

					(A)sewage (including

			 sewage sludge);

					(B)graywater from

			 showers, sinks, laundries, baths, and galleys;

					(C)oily

			 water;

					(D)toxic chemicals

			 from photo processing, dry cleaning, and paints;

					(E)ballast

			 water;

					(F)solid wastes;

			 and

					(G)emissions of air

			 pollutants;

					(5)some of the

			 pollution generated by cruise ships, particularly sewage discharge, can lead to

			 high levels of nutrients that are known to harm and kill coral reefs and which

			 can increase the quantity of pathogens in the water and heighten the

			 susceptibility of many coral species to scarring and disease;

				(6)laws in effect as

			 of the date of enactment of this Act do not provide adequate controls,

			 monitoring, or enforcement of certain discharges from cruise vessels into the

			 waters of the United States; and

				(7)to protect

			 coastal and ocean areas of the United States from pollution generated by cruise

			 vessels, new Federal legislation is needed to reduce and better regulate

			 discharges from cruise vessels, and to improve monitoring, reporting, and

			 enforcement of discharges.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to prevent the

			 discharge of any untreated sewage or graywater from a cruise vessel entering

			 ports of the United States into the waters of the United States;

				(2)to prevent the

			 discharge of any treated sewage, sewage sludge, graywater, or bilge water from

			 cruise vessels entering ports of the United States into the territorial

			 sea;

				(3)to establish new

			 national effluent limits and management standards for the discharge of treated

			 sewage or graywater from cruise vessels entering ports of the United States

			 into the exclusive economic zone of the United States in any case in which the

			 discharge is not within an area in which discharges are prohibited; and

				(4)to ensure that

			 cruise vessels entering ports of the United States comply with all applicable

			 environmental laws.

				3.DefinitionsIn this Act:

			(1)CommandantThe

			 term Commandant means the Commandant of the Coast Guard.

			(2)AdministratorThe

			 term Administrator means the Administrator of the Environmental

			 Protection Agency.

			(3)Territorial

			 seaThe term territorial sea—

				(A)means the belt of

			 the sea measured from the baseline of the United States determined in

			 accordance with international law, as set forth in Presidential Proclamation

			 number 5928, dated December 27, 1988; and

				(B)includes the

			 waters lying seaward of the line of ordinary low water and extending to the

			 baseline of the United States, as determined under subparagraph (A).

				(4)Exclusive

			 economic zoneThe term exclusive economic zone means

			 the Exclusive Economic Zone of the United States established by Presidential

			 Proclamation number 5030, dated March 10, 1983.

			(5)Waters of the

			 united statesThe term waters of the United States

			 means the waters of the territorial sea, the exclusive economic zone, and the

			 Great Lakes.

			(6)Great

			 lakeThe term Great Lake means—

				(A)Lake Erie;

				(B)Lake Huron

			 (including Lake Saint Clair);

				(C)Lake

			 Michigan;

				(D)Lake Ontario;

			 and

				(E)Lake

			 Superior.

				(7)Cruise

			 vesselThe term cruise vessel—

				(A)means a passenger

			 vessel (as defined in section 2101(22) of title 46, United States Code),

			 that—

					(i)is

			 authorized to carry at least 250 passengers; and

					(ii)has onboard

			 sleeping facilities for each passenger; and

					(B)does not

			 include—

					(i)a

			 vessel of the United States operated by the Federal Government; or

					(ii)a

			 vessel owned and operated by the government of a State.

					(8)PassengerThe

			 term passenger—

				(A)means any person

			 on board a cruise vessel for the purpose of travel; and

				(B)includes—

					(i)a

			 paying passenger; and

					(ii)a

			 staffperson, such as a crew member, captain, or officer.

					(9)PersonThe

			 term person means—

				(A)an

			 individual;

				(B)a

			 corporation;

				(C)a

			 partnership;

				(D)a limited

			 liability company;

				(E)an

			 association;

				(F)a State;

				(G)a

			 municipality;

				(H)a commission or

			 political subdivision of a State; and

				(I)an Indian

			 tribe.

				(10)CitizenThe

			 term citizen means a person that has an interest that is or may be

			 adversely affected by any provision of this Act.

			(11)DischargeThe

			 term discharge—

				(A)means a release

			 of any substance, however caused, from a cruise vessel; and

				(B)includes any

			 escape, disposal, spilling, leaking, pumping, emitting or emptying of any

			 substance.

				(12)SewageThe

			 term sewage means—

				(A)human body

			 wastes;

				(B)the wastes from

			 toilets and other receptacles intended to receive or retain human body wastes;

			 and

				(C)sewage

			 sludge.

				(13)GraywaterThe

			 term graywater means galley, dishwasher, bath, and laundry waste

			 water.

			(14)Bilge

			 waterThe term bilge water means wastewater that

			 includes lubrication oils, transmission oils, oil sludge or slops, fuel or oil

			 sludge, used oil, used fuel or fuel filters, or oily waste.

			(15)Sewage

			 sludgeThe term sewage sludge—

				(A)means any solid,

			 semi-solid, or liquid residue removed during the treatment of municipal waste

			 water or domestic sewage;

				(B)includes—

					(i)solids removed

			 during primary, secondary, or advanced waste water treatment;

					(ii)scum;

					(iii)septage;

					(iv)portable toilet

			 pumpings;

					(v)type III marine

			 sanitation device pumpings (as defined in part 159 of title 33, Code of Federal

			 Regulations); and

					(vi)sewage sludge

			 products; and

					(C)does not

			 include—

					(i)grit or

			 screenings; or

					(ii)ash generated

			 during the incineration of sewage sludge.

					(16)Indian

			 tribeThe term Indian tribe has the meaning given in

			 section 4 of the Indian Self-Determination and

			 Education Assistance Act (25 U.S.C. 450b).

			4.Prohibitions and

			 conditions regarding the discharge of sewage, graywater, or bilge

			 water

			(a)Prohibition

				(1)In

			 generalExcept as provided in paragraph (2) and section 11, no

			 cruise vessel entering a port of the United States may discharge sewage,

			 graywater, or bilge water into the waters of the United States.

				(2)ExceptionA

			 cruise vessel described in paragraph (1) may not discharge sewage, graywater,

			 or bilge water into the exclusive economic zone but outside the territorial

			 sea, or, in the case of the Great Lakes, beyond any point that is 12 miles from

			 the shore unless—

					(A)(i)in the case of a

			 discharge of sewage or graywater, the discharge meets all applicable effluent

			 limits established under this Act and is in accordance with all other

			 applicable laws; or

						(ii)in the case of a discharge of

			 bilge water, the discharge is in accordance with all applicable laws;

						(B)the cruise vessel

			 meets all applicable management standards established under this Act;

			 and

					(C)the cruise vessel

			 is not discharging in an area in which the discharge is otherwise

			 prohibited.

					(b)Safety

			 exception

				(1)Scope of

			 exceptionSubsection (a) shall not apply in any case in

			 which—

					(A)a discharge is

			 made solely for the purpose of securing the safety of the cruise vessel or

			 saving a human life at sea; and

					(B)all reasonable

			 precautions have been taken for the purpose of preventing or minimizing the

			 discharge.

					(2)Notification of

			 commandant

					(A)In

			 generalIf the owner, operator, or master, or other individual in

			 charge, of a cruise vessel authorizes a discharge described in paragraph (1),

			 the individual shall notify the Commandant of the decision to authorize the

			 discharge as soon as practicable, but not later than 24 hours, after

			 authorizing the discharge.

					(B)ReportNot

			 later than 7 days after the date on which an individual described in

			 subparagraph (A) notifies the Commandant of an authorization of a discharge

			 under the safety exception under this paragraph, the individual shall submit to

			 the Commandant a report that includes—

						(i)the

			 quantity and composition of each discharge made under the safety

			 exception;

						(ii)the reason for

			 authorizing each discharge;

						(iii)the location of

			 the vessel during the course of each discharge; and

						(iv)such other

			 supporting information and data as are requested by the Commandant.

						5.Effluent limits

			 for discharges of sewage and graywater

			(a)Effluent

			 limits

				(1)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, the Commandant and the Administrator shall jointly promulgate

			 effluent limits for sewage and graywater discharges from cruise vessels

			 entering ports of the United States.

				(2)RequirementsThe

			 effluent limits shall—

					(A)require the

			 application of the best available technology that will result in the greatest

			 level of effluent reduction achievable, recognizing that the national goal is

			 the elimination of the discharge of all pollutants in sewage and graywater by

			 cruise vessels into the waters of the United States by 2015; and

					(B)require

			 compliance with all relevant water quality criteria standards.

					(b)Minimum

			 limitsThe effluent limits under subsection (a) shall require, at

			 a minimum, that treated sewage and graywater effluent discharges from cruise

			 vessels shall, not later than 3 years after the date of enactment of this Act,

			 meet the following standards:

				(1)In

			 generalThe discharge satisfies the minimum level of effluent

			 quality specified in section 133.102 of title 40, Code of Regulations (or a

			 successor regulation).

				(2)Fecal

			 coliformWith respect to the samples from the discharge during

			 any 30-day period—

					(A)the geometric

			 mean of the samples shall not exceed 20 fecal coliform per 100 milliliters;

			 and

					(B)not more than 10

			 percent of the samples shall exceed 40 fecal coliform per 100

			 milliliters.

					(3)Residual

			 chlorineConcentrations of total residual chlorine in samples

			 shall not exceed 10 milligrams per liter.

				(c)Review and

			 revision of effluent limitsThe Commandant and the Administrator

			 shall jointly—

				(1)review the

			 effluent limits required by subsection (a) at least once every 3 years;

			 and

				(2)revise the

			 effluent limits as necessary to incorporate technology available at the time of

			 the review in accordance with subsection (a)(2).

				6.Inspection and

			 sampling

			(a)Development and

			 implementation of inspection program

				(1)In

			 generalThe Commandant, in consultation with the Administrator,

			 shall promulgate regulations to implement an inspection, sampling, and testing

			 program sufficient to verify that cruise vessels calling on ports of the United

			 States are in compliance with—

					(A)this Act

			 (including regulations promulgated under this Act);

					(B)the

			 Federal Water Pollution Control Act

			 (33 U.S.C. 1251 et seq.) (including regulations promulgated under that

			 Act);

					(C)other applicable

			 Federal laws and regulations; and

					(D)all applicable

			 requirements of international agreements.

					(2)InspectionsThe

			 program shall require that—

					(A)regular announced

			 and unannounced inspections be conducted of any relevant aspect of cruise

			 vessel operations, equipment, or discharges, including sampling and testing of

			 cruise vessel discharges; and

					(B)each cruise

			 vessel that calls on a port of the United States shall be subject to an

			 unannounced inspection at least annually.

					(b)RegulationsNot

			 later than 1 year after the date of enactment of this Act, the Commandant, in

			 consultation with the Administrator, shall promulgate regulations that, at a

			 minimum—

				(1)require the

			 owner, operator, or master, or other individual in charge, of a cruise vessel

			 to maintain and produce a logbook detailing the times, types, volumes, and flow

			 rates, origins, and locations of any discharges from the cruise vessel;

				(2)provide for

			 routine announced and unannounced inspections of—

					(A)cruise vessel

			 environmental compliance records and procedures; and

					(B)the functionality

			 and proper operation of installed equipment for abatement and control of any

			 cruise vessel discharge (which equipment shall include equipment intended to

			 treat sewage, graywater, or bilge water);

					(3)require the

			 sampling and testing of cruise vessel discharges that require the owner,

			 operator, or master, or other individual in charge, of a cruise vessel—

					(A)to conduct that

			 sampling or testing; and

					(B)to produce any

			 records of the sampling or testing;

					(4)require any

			 owner, operator, or master, or other individual in charge, of a cruise vessel

			 who has knowledge of a discharge from the cruise vessel in violation of this

			 Act (including regulations promulgated under this Act) to immediately report

			 that discharge to the Commandant (who shall provide notification of the

			 discharge to the Administrator); and

				(5)require the

			 owner, operator, or master, or other individual in charge, of a cruise vessel

			 to provide to the Commandant and Administrator a blueprint of each cruise

			 vessel that includes the location of every discharge pipe and valve.

				(c)Evidence of

			 compliance

				(1)Vessel of the

			 united states

					(A)In

			 generalA cruise vessel registered in the United States to which

			 this Act applies shall have a certificate of inspection issued by the

			 Commandant.

					(B)Issuance of

			 certificateThe Commandant may issue a certificate described in

			 subparagraph (A) only after the cruise vessel has been examined and found to be

			 in compliance with this Act, including prohibitions on discharges and

			 requirements for effluent limits, as determined by the Commandant.

					(C)Validity of

			 certificateA certificate issued under this paragraph—

						(i)shall be valid

			 for a period of not more than 5 years, beginning on the date of issuance of the

			 certificate;

						(ii)may be renewed

			 as specified by the Commandant; and

						(iii)shall be

			 suspended or revoked if the Commandant determines that the cruise vessel for

			 which the certificate was issued is not in compliance with the conditions under

			 which the certificate was issued.

						(D)Special

			 certificatesThe Commandant may issue special certificates to

			 certain vessels that exhibit compliance with this Act and other best practices,

			 as determined by the Commandant.

					(2)Foreign

			 vessel

					(A)In

			 generalA cruise vessel registered in a country other than the

			 United States to which this Act applies may operate in the waters of the United

			 States, or visit a port or place under the jurisdiction of the United States,

			 only if the cruise vessel has been issued a certificate of compliance by the

			 Commandant.

					(B)Issuance of

			 certificateThe Commandant may issue a certificate described in

			 subparagraph (A) to a cruise vessel only after the cruise vessel has been

			 examined and found to be in compliance with this Act, including prohibitions on

			 discharges and requirements for effluent limits, as determined by the

			 Commandant.

					(C)Acceptance of

			 foreign documentationThe Commandant may consider a certificate,

			 endorsement, or document issued by the government of a foreign country under a

			 treaty, convention, or other international agreement to which the United States

			 is a party, in issuing a certificate of compliance under this paragraph. Such a

			 certificate, endorsement, or document shall not serve as a proxy for

			 certification of compliance with this Act.

					(D)Validity of

			 certificateA certificate issued under this section—

						(i)shall be valid

			 for a period of not more than 24 months, beginning on the date of issuance of

			 the certificate;

						(ii)may be renewed

			 as specified by the Commandant; and

						(iii)shall be

			 suspended or revoked if the Commandant determines that the cruise vessel for

			 which the certificate was issued is not in compliance with the conditions under

			 which the certificate was issued.

						(d)Cruise observer

			 pilot program

				(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Commandant shall establish, and for each of fiscal years 2006 through

			 2008, shall carry out, a program for the placement of 2 or more independent

			 observers on cruise vessels for the purpose of monitoring and inspecting cruise

			 vessel operations, equipment, and discharges to ensure compliance with—

					(A)this Act

			 (including regulations promulgated under this Act); and

					(B)all other

			 relevant Federal laws and international agreements.

					(2)ResponsibilitiesAn

			 observer described in paragraph (1) shall—

					(A)observe and

			 inspect—

						(i)onboard

			 environmental treatment systems;

						(ii)use of

			 shore-based treatment and storage facilities;

						(iii)discharges and

			 discharge practices; and

						(iv)blueprints,

			 logbooks, and other relevant information;

						(B)have the

			 authority to interview and otherwise query any crew member with knowledge of

			 vessel operations;

					(C)have access to

			 all data and information made available to government officials under this

			 section; and

					(D)immediately

			 report any known or suspected violation of this Act or any other applicable

			 Federal law or international agreement to—

						(i)the

			 Coast Guard; and

						(ii)the

			 Environmental Protection Agency.

						(3)ReportNot

			 later than January 31, 2008, the Commandant shall submit to Congress a report

			 describing the results, and recommendations for continuance, of the program

			 under this subsection.

				(e)Onboard

			 monitoring system pilot program

				(1)In

			 generalNot later than 1 year after the date of enactment of this

			 Act, the Administrator of the National Oceanic and Atmospheric Administration,

			 in consultation with the Administrator and the Commandant, shall establish, and

			 for each of fiscal years 2006 through 2011, shall carry out, with industry

			 partners as necessary, a pilot program to develop and promote commercialization

			 of technologies to provide real-time data to Federal agencies regarding—

					(A)graywater and

			 sewage discharges from cruise vessels; and

					(B)functioning of

			 cruise vessel components relating to pollution control.

					(2)Technology

			 requirementsTechnologies developed under the program under this

			 subsection—

					(A)shall have the

			 ability to record—

						(i)the

			 location and time of discharges from cruise vessels;

						(ii)the source,

			 content, and volume of those discharges; and

						(iii)the state of

			 components relating to pollution control at the time of the discharges,

			 including whether the components are operating correctly; and

						(B)shall be tested

			 on not less than 10 percent of all cruise vessels operating in the territorial

			 sea of the United States, including large and small vessels.

					(3)Participation

			 of industry

					(A)Competitive

			 selection processIndustry partners willing to participate in the

			 program may do so through a competitive selection process conducted by the

			 Administrator of the National Oceanic and Atmospheric Administration.

					(B)ContributionA

			 selected industry partner shall contribute not less than 20 percent of the cost

			 of the project in which the industry partner participates.

					(4)ReportNot

			 later than January 31, 2008, the Administrator of the National Oceanic and

			 Atmospheric Administration shall submit to Congress a report describing the

			 results, and recommendations for continuance, of the program under this

			 subsection.

				7.Employee

			 protection

			(a)Prohibition of

			 discrimination against persons filing, instituting, or testifying in

			 proceedings under this ActNo person shall terminate the

			 employment of, or in any other way discriminate against (or cause the

			 termination of employment of or discrimination against), any employee or any

			 authorized representative of employees by reason of the fact that the employee

			 or representative—

				(1)has filed,

			 instituted, or caused to be filed or instituted any proceeding under this Act;

			 or

				(2)has testified or

			 is about to testify in any proceeding resulting from the administration or

			 enforcement of the provisions of this Act.

				(b)Application for

			 review; investigation; hearings; review

				(1)In

			 generalAn employee or a representative of employees who believes

			 that the termination of the employment of the employee has occurred, or that

			 the employee has been discriminated against, as a result of the actions of any

			 person in violation of subsection (a) may, not later than 30 days after the

			 date on which the alleged violation occurred, apply to the Secretary of Labor

			 for a review of the alleged termination of employment or discrimination.

				(2)ApplicationA

			 copy of an application for review filed under paragraph (1) shall be sent to

			 the respondent.

				(3)Investigation

					(A)In

			 generalOn receipt of an application for review under paragraph

			 (1), the Secretary of Labor shall carry out an investigation of the

			 complaint.

					(B)RequirementsIn

			 carrying out this subsection, the Secretary of Labor shall—

						(i)provide an

			 opportunity for a public hearing at the request of any party to the review to

			 enable the parties to present information relating to the alleged

			 violation;

						(ii)ensure that, at

			 least 5 days before the date of the hearing, each party to the hearing is

			 provided written notice of the time and place of the hearing; and

						(iii)ensure that the

			 hearing is on the record and subject to section 554 of title 5, United States

			 Code.

						(C)Findings of

			 CommandantOn completion of an investigation under this

			 paragraph, the Secretary of Labor shall—

						(i)make findings of

			 fact;

						(ii)if

			 the Secretary of Labor determines that a violation did occur, issue a decision,

			 incorporating an order and the findings, requiring the person that committed

			 the violation to take such action as is necessary to abate the violation,

			 including the rehiring or reinstatement, with compensation, of an employee or

			 representative of employees to the former position of the employee or

			 representative; and

						(iii)if the

			 Secretary of Labor determines that there was no violation, issue an order

			 denying the application.

						(D)OrderAn

			 order issued by the Secretary of Labor under subparagraph (C) shall be subject

			 to judicial review in the same manner as orders and decisions of the

			 Administrator are subject to judicial review under this Act.

					(c)Costs and

			 expensesIn any case in which an order is issued under this

			 section to abate a violation, at the request of the applicant, a sum equal to

			 the aggregate amount of all costs and expenses (including attorney’s fees), as

			 determined by the Secretary of Labor, to have been reasonably incurred by the

			 applicant for, or in connection with, the institution and prosecution of the

			 proceedings, shall be assessed against the person committing the

			 violation.

			(d)Deliberate

			 violations by employee acting without direction from employer or

			 agentThis section shall not apply to any employee that, without

			 direction from the employer of the employee (or agent of the employer),

			 deliberately violates any provision of this Act.

			8.Judicial

			 review

			(a)Review of

			 actions by Administrator or Commandant; selection of court; fees

				(1)Review of

			 actions

					(A)In

			 generalAny interested person may petition for a review, in the

			 United States circuit court for the circuit in which the person resides or

			 transacts business directly affected by the action of which review is

			 requested—

						(i)of

			 an action of the Commandant in promulgating any effluent limit under section 5;

			 or

						(ii)of

			 an action of the Commandant in carrying out an inspection, sampling, or testing

			 under section 6.

						(B)Deadline for

			 reviewA petition for review under subparagraph (A) shall be

			 made—

						(i)not

			 later than 120 days after the date of promulgation of the limit or standard

			 relating to the review sought; or

						(ii)if

			 the petition for review is based solely on grounds that arose after the date

			 described in clause (i), as soon as practicable after that date.

						(2)Civil and

			 criminal enforcement proceedingsAn action of the Commandant or

			 Administrator with respect to which review could have been obtained under

			 paragraph (1) shall not be subject to judicial review in any civil or criminal

			 proceeding for enforcement.

				(3)Award of

			 feesIn any judicial proceeding under this subsection, a court

			 may award costs of litigation (including reasonable attorney and expert witness

			 fees) to any prevailing or substantially prevailing party in any case in which

			 the court determines such an award to be appropriate.

				(b)Additional

			 evidence

				(1)In

			 generalIn any judicial proceeding instituted under subsection

			 (a) in which review is sought of a determination under this Act required to be

			 made on the record after notice and opportunity for hearing, if any party

			 applies to the court for leave to adduce additional evidence, and demonstrates

			 to the satisfaction of the court that the additional evidence is material and

			 that there were reasonable grounds for the failure to adduce the evidence in

			 the proceeding before the Commandant or Administrator, the court may order the

			 additional evidence (and evidence in rebuttal of the additional evidence) to be

			 taken before the Commandant or Administrator, in such manner and on such terms

			 and conditions as the court determines to be appropriate.

				(2)Modification of

			 findingsOn admission of additional evidence under paragraph (1),

			 the Commandant or Administrator—

					(A)may modify

			 findings of fact of the Commandant or Administrator, as the case may be,

			 relating to a judicial proceeding, or make new findings of fact, by reason of

			 the additional evidence so admitted; and

					(B)shall file with

			 the return of the additional evidence any modified or new findings, and any

			 related recommendations, for the modification or setting aside of any original

			 determinations of the Commandant or Administrator.

					9.Enforcement

			(a)In

			 generalAny person that violates section 4 or any regulation

			 promulgated under this Act may be assessed—

				(1)a class I or

			 class II penalty described in subsection (b); or

				(2)a civil penalty

			 in a civil action under subsection (c).

				(b)Amount of

			 administrative penalty

				(1)Class

			 iThe amount of a class I civil penalty under subsection (a)(1)

			 may not exceed—

					(A)$10,000 per

			 violation; or

					(B)$25,000 in the

			 aggregate, in the case of multiple violations.

					(2)Class

			 iiThe amount of a class II civil penalty under subsection (a)(1)

			 may not exceed—

					(A)$10,000 per day

			 for each day during which the violation continues; or

					(B)$125,000 in the

			 aggregate, in the case of multiple violations.

					(3)Separate

			 violationsEach day on which a violation continues shall

			 constitute a separate violation.

				(4)Determination

			 of amountIn determining the amount of a civil penalty under

			 subsection (a)(1), the Commandant or the court, as appropriate, shall

			 consider—

					(A)the seriousness

			 of the violation;

					(B)any economic

			 benefit resulting from the violation;

					(C)any history of

			 violations;

					(D)any good-faith

			 efforts to comply with the applicable requirements;

					(E)the economic

			 impact of the penalty on the violator; and

					(F)such other

			 matters as justice may require.

					(5)Procedure for

			 class i penalty

					(A)In

			 generalBefore assessing a civil penalty under this subsection,

			 the Commandant shall provide to the person to be assessed the penalty—

						(i)written notice of

			 the proposal of the Commandant to assess the penalty; and

						(ii)the opportunity

			 to request, not later than 30 days after the date on which the notice is

			 received by the person, a hearing on the proposed penalty.

						(B)HearingA

			 hearing described in subparagraph (A)(ii)—

						(i)shall not be

			 subject to section 554 or 556 of title 5, United States Code; but

						(ii)shall provide a

			 reasonable opportunity to be heard and to present evidence.

						(6)Procedure for

			 class ii penalty

					(A)In

			 generalExcept as otherwise provided in this subsection, a class

			 II civil penalty shall be assessed and collected in the same manner, and

			 subject to the same provisions, as in the case of civil penalties assessed and

			 collected after notice and an opportunity for a hearing on the record in

			 accordance with section 554 of title 5, United States Code.

					(B)RulesThe

			 Commandant may promulgate rules for discovery procedures for hearings under

			 this subsection.

					(7)Rights of

			 interested persons

					(A)Public

			 noticeBefore issuing an order assessing a class II civil penalty

			 under this subsection, the Commandant shall provide public notice of and

			 reasonable opportunity to comment on the proposed issuance of each

			 order.

					(B)Presentation of

			 evidence

						(i)In

			 generalAny person that comments on a proposed assessment of a

			 class II civil penalty under this subsection shall be given notice of—

							(I)any hearing held

			 under this subsection; and

							(II)any order

			 assessing the penalty.

							(ii)HearingIn

			 any hearing described in clause (i)(I), a person described in clause (i) shall

			 have a reasonable opportunity to be heard and to present evidence.

						(C)Rights of

			 interested persons to a hearing

						(i)In

			 generalIf no hearing is held under subparagraph (B) before the

			 date of issuance of an order assessing a class II civil penalty under this

			 subsection, any person that commented on the proposed assessment may, not later

			 than 30 days after the date of issuance of the order, petition the

			 Commandant—

							(I)to set aside the

			 order; and

							(II)to provide a

			 hearing on the penalty.

							(ii)New

			 evidenceIf any evidence presented by a petitioner in support of

			 the petition under clause (i) is material and was not considered in the

			 issuance of the order, as determined by the Commandant, the Commandant shall

			 immediately—

							(I)set aside the

			 order; and

							(II)provide a

			 hearing in accordance with subparagraph (B)(ii).

							(iii)Denial of

			 hearingIf the Commandant denies a hearing under this

			 subparagraph, the Commandant shall provide to the petitioner, and publish in

			 the Federal Register, notice of and the reasons for the denial.

						(8)Finality of

			 order

					(A)In

			 generalAn order assessing a class II civil penalty under this

			 subsection shall become final on the date that is 30 days after the date of

			 issuance of the order unless, before that date—

						(i)a

			 petition for judicial review is filed under paragraph (10); or

						(ii)a

			 hearing is requested under paragraph (7)(C).

						(B)Denial of

			 hearingIf a hearing is requested under paragraph (7)(C) and

			 subsequently denied, an order assessing a class II civil penalty under this

			 subsection shall become final on the date that is 30 days after the date of the

			 denial.

					(9)Effect of

			 action on complianceNo action by the Commandant under this

			 subsection shall affect the obligation of any person to comply with any

			 provision of this Act.

				(10)Judicial

			 review

					(A)In

			 generalAny person against which a civil penalty is assessed

			 under this subsection, or that commented on the proposed assessment of such a

			 penalty in accordance with paragraph (7), may obtain review of the assessment

			 in a court described in subparagraph (B) by—

						(i)filing a notice

			 of appeal with the court within the 30-day period beginning on the date on

			 which the civil penalty order is issued; and

						(ii)simultaneously

			 sending a copy of the notice by certified mail to the Commandant and the

			 Attorney General.

						(B)Courts of

			 jurisdictionReview of an assessment under subparagraph (A) may

			 be obtained by a person—

						(i)in

			 the case of assessment of a class I civil penalty, in—

							(I)the United States

			 District Court for the District of Columbia; or

							(II)the United

			 States district court for the district in which the violation occurred;

			 or

							(ii)in

			 the case of assessment of a class II civil penalty, in—

							(I)the United States

			 Court of Appeals for the District of Columbia Circuit; or

							(II)the United

			 States circuit court for any other circuit in which the person resides or

			 transacts business.

							(C)Copy of

			 recordOn receipt of notice under subparagraph (A)(ii), the

			 Commandant, shall promptly file with the appropriate court a certified copy of

			 the record on which the order assessing a civil penalty that is the subject of

			 the review was issued.

					(D)Substantial

			 evidenceA court with jurisdiction over a review under this

			 paragraph—

						(i)shall not set

			 aside or remand an order described in subparagraph (C) unless—

							(I)there is not

			 substantial evidence in the record, taken as a whole, to support the finding of

			 a violation; or

							(II)the assessment

			 by the Commandant of the civil penalty constitutes an abuse of discretion;

			 and

							(ii)shall not impose

			 additional civil penalties for the same violation unless the assessment by the

			 Commandant of the civil penalty constitutes an abuse of discretion.

						(11)Collection

					(A)In

			 generalIf any person fails to pay an assessment of a civil

			 penalty after the assessment has become final, or after a court in a proceeding

			 under paragraph (10) has entered a final judgment in favor of the Commandant,

			 the Commandant shall request the Attorney General to bring a civil action in an

			 appropriate district court to recover—

						(i)the

			 amount assessed; and

						(ii)interest that

			 has accrued on the amount assessed, as calculated at currently prevailing rates

			 beginning on the date of the final order or the date of the final judgment, as

			 the case may be.

						(B)NonreviewabilityIn

			 an action to recover an assessed civil penalty under subparagraph (A), the

			 validity, amount, and appropriateness of the civil penalty shall not be subject

			 to judicial review.

					(C)Failure to pay

			 penaltyAny person that fails to pay, on a timely basis, the

			 amount of an assessment of a civil penalty under subparagraph (A) shall be

			 required to pay, in addition to the amount of the civil penalty and accrued

			 interest—

						(i)attorney’s fees

			 and other costs for collection proceedings; and

						(ii)for each quarter

			 during which the failure to pay persists, a quarterly nonpayment penalty in an

			 amount equal to 20 percent of the aggregate amount of the assessed civil

			 penalties and nonpayment penalties of the person that are unpaid as of the

			 beginning of the quarter.

						(12)Subpoenas

					(A)In

			 generalThe Commandant may issue subpoenas for the attendance and

			 testimony of witnesses and the production of relevant papers, books, or

			 documents in connection with hearings under this subsection.

					(B)Refusal to

			 obeyIn case of contumacy or refusal to obey a subpoena issued

			 under this paragraph and served on any person—

						(i)the

			 United States district court for any district in which the person is found,

			 resides, or transacts business, on application by the United States and after

			 notice to the person, shall have jurisdiction to issue an order requiring the

			 person to appear and give testimony before the Commandant or to appear and

			 produce documents before the Commandant; and

						(ii)any failure to

			 obey such an order of the court may be punished by the court as a contempt of

			 the court.

						(c)Civil

			 actionThe Commandant may commence, in the United States district

			 court for the district in which the defendant is located, resides, or transacts

			 business, a civil action to impose a civil penalty under this subsection in an

			 amount not to exceed $25,000 for each day of violation.

			(d)Criminal

			 penalties

				(1)Negligent

			 violationsA person that negligently violates section 4 or any

			 regulation promulgated under this Act commits a Class A misdemeanor.

				(2)Knowing

			 violationsAny person that knowingly violates section 4 or any

			 regulation promulgated under this Act commits a Class D felony.

				(3)False

			 statementsAny person that knowingly makes any false statement,

			 representation, or certification in any record, report, or other document filed

			 or required to be maintained under this Act or any regulation promulgated under

			 this Act, or that falsifies, tampers with, or knowingly renders inaccurate any

			 testing or monitoring device or method required to be maintained under this Act

			 or any regulation promulgated under this Act, commits a Class D felony.

				(e)Rewards

				(1)Payments to

			 individuals

					(A)In

			 generalThe Commandant or the court, as the case may be, may

			 order payment, from a civil penalty or criminal fine collected under this

			 section, of an amount not to exceed 1/2 of the civil

			 penalty or fine, to any individual who furnishes information that leads to the

			 payment of the civil penalty or criminal fine.

					(B)Multiple

			 individualsIf 2 or more individuals provide information

			 described in subparagraph (A), the amount available for payment as a reward

			 shall be divided equitably among the individuals.

					(C)Ineligible

			 individualsNo officer or employee of the United States, a State,

			 or an Indian tribe who furnishes information or renders service in the

			 performance of the official duties of the officer or employee shall be eligible

			 for a reward payment under this subsection.

					(2)Payments to

			 states or indian tribesThe Commandant or the court, as the case

			 may be, may order payment, from a civil penalty or criminal fine collected

			 under this section, to a State or Indian tribe providing information or

			 investigative assistance that leads to payment of the penalty or fine, of an

			 amount that reflects the level of information or investigative assistance

			 provided.

				(3)Payments

			 divided among states, indian tribes, and individualsIn a case in

			 which a State or Indian tribe and an individual under paragraph (1) are

			 eligible to receive a reward payment under this subsection, the Commandant or

			 the court shall divide the amount available for the reward equitably among

			 those recipients.

				(f)Liability in

			 remA cruise vessel operated in violation of this Act or any

			 regulation promulgated under this Act—

				(1)shall be liable

			 in rem for any civil penalty or criminal fine imposed under this section;

			 and

				(2)may be subject to

			 a proceeding instituted in the United States district court for any district in

			 which the cruise vessel may be found.

				(g)Compliance

			 orders

				(1)In

			 generalIf the Commandant determines that any person is in

			 violation of section 4 or any regulation promulgated under this Act, the

			 Commandant shall—

					(A)issue an order

			 requiring the person to comply with the section or requirement; or

					(B)bring a civil

			 action in accordance with subsection (b).

					(2)Copies of

			 order, service

					(A)Corporate

			 ordersIn any case in which an order under this subsection is

			 issued to a corporation, a copy of the order shall be served on any appropriate

			 corporate officer.

					(B)Method of

			 service; specificationsAn order issued under this subsection

			 shall—

						(i)be

			 by personal service;

						(ii)state with

			 reasonable specificity the nature of the violation for which the order was

			 issued; and

						(iii)specify a

			 deadline for compliance that is not later than—

							(I)30 days after the

			 date of issuance of the order, in the case of a violation of an interim

			 compliance schedule or operation and maintenance requirement; and

							(II)such date as the

			 Commandant, taking into account the seriousness of the violation and any good

			 faith efforts to comply with applicable requirements, determines to be

			 reasonable, in the case of a violation of a final deadline.

							(h)Civil

			 actions

				(1)In

			 generalThe Commandant may commence a civil action for

			 appropriate relief, including a permanent or temporary injunction, for any

			 violation for which the Commandant is authorized to issue a compliance order

			 under this subsection.

				(2)Court of

			 jurisdiction

					(A)In

			 generalA civil action under this subsection may be brought in

			 the United States district court for the district in which the defendant is

			 located, resides, or is doing business.

					(B)JurisdictionA

			 court described in subparagraph (A) shall have jurisdiction to grant injunctive

			 relief to address a violation, and require compliance, by the defendant.

					10.Citizen

			 suits

			(a)AuthorizationExcept

			 as provided in subsection (c), any citizen may commence a civil action on his

			 or her own behalf—

				(1)against any

			 person (including the United States and any other governmental instrumentality

			 or agency to the extent permitted by the eleventh amendment of the

			 Constitution) that is alleged to be in violation of—

					(A)the conditions

			 imposed by section 4;

					(B)an effluent limit

			 or management standard under this Act; or

					(C)an order issued

			 by the Administrator or Commandant with respect to such a condition, effluent

			 limit, or performance standard; or

					(2)against the

			 Administrator or Commandant, in a case in which there is alleged a failure by

			 the Administrator or Commandant to perform any nondiscretionary act or duty

			 under this Act.

				(b)JurisdictionThe

			 United States district courts shall have jurisdiction, without regard to the

			 amount in controversy or the citizenship of the parties—

				(1)to enforce a

			 condition, effluent limit, performance standard, or order described in

			 subsection (a)(1);

				(2)to order the

			 Administrator or Commandant to perform a nondiscretionary act or duty described

			 in subsection (a)(2); and

				(3)to apply any

			 appropriate civil penalties under section 9(b).

				(c)NoticeNo

			 action may be commenced under this section—

				(1)before the date

			 that is 60 days after the date on which the plaintiff gives notice of the

			 alleged violation—

					(A)to the

			 Administrator or Commandant; and

					(B)to any alleged

			 violator of the condition, limit, standard, or order; or

					(2)if the

			 Administrator or Commandant has commenced and is diligently prosecuting a civil

			 or criminal action on the same matter in a court of the United States (but in

			 any such action, a citizen may intervene as a matter of right).

				(d)Venue

				(1)In

			 generalAny civil action under this section shall be brought

			 in—

					(A)the United States

			 District Court for the District of Columbia; or

					(B)any other United

			 States district court for any judicial district in which a cruise vessel or the

			 owner or operator of a cruise vessel are located.

					(2)InterventionIn

			 a civil action under this section, the Administrator or the Commandant, if not

			 a party, may intervene as a matter of right.

				(3)Procedures

					(A)ServiceIn

			 any case in which a civil action is brought under this section in a court of

			 the United States, the plaintiff shall serve a copy of the complaint on—

						(i)the

			 Attorney General;

						(ii)the

			 Administrator; and

						(iii)the

			 Commandant.

						(B)Consent

			 judgmentsNo consent judgment shall be entered in a civil action

			 under this section to which the United States is not a party before the date

			 that is 45 days after the date of receipt of a copy of the proposed consent

			 judgment by—

						(i)the

			 Attorney General;

						(ii)the

			 Administrator; and

						(iii)the

			 Commandant.

						(e)Litigation

			 costs

				(1)In

			 generalA court of jurisdiction, in issuing any final order in

			 any civil action brought in accordance with this section, may award costs of

			 litigation (including reasonable attorney’s and expert witness fees) to any

			 prevailing or substantially prevailing party, in any case in which the court

			 determines that such an award is appropriate.

				(2)SecurityIn

			 any civil action under this section, the court of jurisdiction may, if a

			 temporary restraining order or preliminary injunction is sought, require the

			 filing of a bond or equivalent security in accordance with the Federal Rules of

			 Civil Procedure.

				(f)Statutory or

			 common law rights not restrictedNothing in this section

			 restricts the rights of any person (or class of persons) under any statute or

			 common law to seek enforcement or other relief (including relief against the

			 Administrator or Commandant).

			(g)Civil action by

			 State governorsA Governor of a State may commence a civil action

			 under subsection (a) of this section, without regard to the limitation under

			 subsection (c), against the Administrator or Commandant in any case in which

			 there is alleged a failure of the Administrator or Commandant to enforce an

			 effluent limit or performance standard under this Act, the violation of which

			 is causing—

				(1)an adverse effect

			 on the public health or welfare in the State; or

				(2)a violation of

			 any water quality requirement in the State.

				11.Alaskan cruise

			 vessels

			(a)Definition of

			 Alaskan cruise vesselIn this section, the term Alaskan

			 cruise vessel means a cruise vessel—

				(1)that seasonally

			 operates in water of or surrounding the State of Alaska;

				(2)in which is

			 installed, not later than the date of enactment of this Act (or, at the option

			 of the Commandant, not later than September 30 of the fiscal year in which this

			 Act is enacted), and certified by the State of Alaska for continuous discharge

			 and operation in accordance with all applicable Federal and State law

			 (including regulations), an advanced treatment system for the treatment and

			 discharge of graywater and sewage; and

				(3)that enters a

			 port of the United States.

				(b)Applicability

				(1)In

			 generalExcept as provided in paragraph (2), an Alaskan cruise

			 vessel shall not be subject to this Act (including regulations promulgated

			 under this Act) until the date that is 15 years after the date of enactment of

			 this Act.

				(2)ExceptionsAn

			 Alaskan cruise vessel—

					(A)shall not be

			 subject to the minimum effluent limits prescribed under section 5(b) until the

			 date that is 3 years after the date of enactment of this Act;

					(B)shall not be

			 subject to effluent limits promulgated under section 5(a) or 5(c) until the

			 date that is 6 years after the date of enactment of this Act; and

					(C)shall be

			 prohibited from discharging sewage, graywater, and bilge water in the

			 territorial sea, in accordance with this Act, as of the date of enactment of

			 this Act.

					12.Ballast

			 waterIt is the sense of

			 Congress that action should be taken to enact legislation requiring strong,

			 mandatory standards for ballast water to reduce the threat of aquatic invasive

			 species.

		13.Funding

			(a)Authorization

			 of appropriationsThere are authorized to be appropriated to the

			 Commandant and the Administrator such sums as are necessary to carry out this

			 Act for each of fiscal years 2006 through 2010.

			(b)Cruise Vessel

			 Pollution Control Fund

				(1)EstablishmentThere

			 is established in the general fund of the Treasury a separate account to be

			 known as the Cruise Vessel Pollution Control Fund (referred to

			 in this section as the Fund).

				(2)Appropriation

			 of amountsThere are appropriated to the Fund such amounts as are

			 deposited in the Fund under subsection (c)(5).

				(3)Use of amounts

			 in fundThe Administrator and the Commandant may use amounts in

			 the fund, without further appropriation, to carry out this Act.

				(c)Fees on cruise

			 vessels

				(1)In

			 generalThe Commandant shall establish and collect from each

			 cruise vessel a reasonable and appropriate fee, in an amount not to exceed $10

			 for each paying passenger on a cruise vessel voyage, for use in carrying out

			 this Act.

				(2)Adjustment of

			 fee

					(A)In

			 generalThe Commandant shall biennially adjust the amount of the

			 fee established under paragraph (1) to reflect changes in the Consumer Price

			 Index for All Urban Consumers published by the Department of Labor during each

			 2-year period.

					(B)RoundingThe

			 Commandant may round the adjustment in subparagraph (A) to the nearest

			 1/10 of a dollar.

					(3)Factors in

			 establishing fees

					(A)In

			 generalIn establishing fees under paragraph (1), the Commandant

			 may establish lower levels of fees and the maximum amount of fees for certain

			 classes of cruise vessels based on—

						(i)size;

						(ii)economic share;

			 and

						(iii)such other

			 factors as are determined to be appropriate by the Commandant and

			 Administrator.

						(B)Fee

			 schedulesAny fee schedule established under paragraph (1),

			 including the level of fees and the maximum amount of fees, shall take into

			 account—

						(i)cruise vessel

			 routes;

						(ii)the frequency of

			 stops at ports of call by cruise vessels; and

						(iii)other relevant

			 considerations.

						(4)Collection of

			 feesA fee established under paragraph (1) shall be collected by

			 the Commandant from the owner or operator of each cruise vessel to which this

			 Act applies.

				(5)Deposits to

			 fundNotwithstanding any other provision of law, all fees

			 collected under this subsection, and all penalties and payments collected for

			 violations of this Act, shall be deposited into the Fund.

				14.Effect on other

			 law

			(a)United

			 StatesNothing in this Act restricts, affects, or amends any

			 other law or the authority of any department, instrumentality, or agency of the

			 United States.

			(b)States and

			 interstate agencies

				(1)In

			 generalExcept as provided in paragraph (2), nothing in this Act

			 precludes or denies the right of any State (including a political subdivision

			 of a State) or interstate agency to adopt or enforce—

					(A)any standard or

			 limit relating to the discharge of pollutants by cruise ships; or

					(B)any requirement

			 relating to the control or abatement of pollution.

					(2)ExceptionIf

			 an effluent limit, performance standard, water quality standard, or any other

			 prohibition or limitation is in effect under Federal law, a State (including a

			 political subdivision of a State) or interstate agency described in paragraph

			 (1) may not adopt or enforce any effluent limit, performance standard, water

			 quality standard, or any other prohibition that—

					(A)is less stringent

			 than the effluent limit, performance standard, water quality standard, or other

			 prohibition or limitation under this Act; or

					(B)impairs or in any

			 manner affects any right or jurisdiction of the State with respect to the

			 waters of the State.

					

